UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Bridget Green,                            )
                                          )
       Plaintiff,                         )
                                          )
               v.                         )                   Civil No. 14-cv-00966 (APM)
                                          )
District of Columbia,                     )
                                          )
       Defendant.                         )
_________________________________________ )

                                  MEMORANDUM OPINION

  I.   INTRODUCTION

       Plaintiff Bridget Green, acting on behalf of her minor child, E.A., brought this action

seeking an award of attorneys’ fees and costs arising from an administrative proceeding brought

on E.A.’s behalf under the Individuals with Disabilities Education Act. Plaintiff contends that she

is entitled to $53,385.52 in fees and costs because she prevailed in the administrative proceedings.

Defendant District of Columbia counters that Plaintiff is entitled to some but not all of the fees and

costs requested because she did not prevail on all claims asserted. The District of Columbia also

urges reduction of the award because (1) the proposed hourly rate for calculating fees is excessive

and (2) some of the submitted fees and costs are unreasonable. Before the court are Plaintiff’s and

Defendant’s respective Cross-Motions for Summary Judgment. After considering the parties’

submissions and the relevant law, the court grants in part and denies in part both motions and

awards attorneys’ fees and costs to Plaintiff in the amount of $32,934.71.
 II.   BACKGROUND

       A. Factual Background

       At all times relevant to this action, Plaintiff’s child, E.A., was a student in the District of

Columbia’s public school system. On May 21, 2013, the District of Columbia Public Schools

(“DCPS”) convened a meeting to develop an Individualized Education Program (“IEP”) for E.A.

See Hearing Officer Determination, ECF No. 9-5 at 7 [hereinafter HOD]. An IEP, as required by

the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., is “a written

statement for each child with a disability” that includes “the child’s present levels of academic

achievement and functional performance” and sets forth the “services” and “accommodations” to

be provided to the child, id. § 1404(14). In advance of E.A.’s IEP meeting, he was evaluated both

by “independent professionals” who worked with him at his daycare facility and by “DCPS’s

eligibility team members” whose only contact with E.A. was for diagnostic purposes. See HOD at

4; see also id. 5-7. The resulting IEP (the “Initial IEP”) required DCPS to provide E.A. with five

hours per week of “Specialized Instruction” in a general education setting and two hours per month

of both “Occupational Therapy” and “Speech-Language Pathology” outside of a general education

setting. Initial IEP, ECF No. 19-1 at 8. The Initial IEP concluded that E.A. had a “developmental

delay” but “rejected the disability classification of autism spectrum disorder” advanced by Plaintiff,

HOD at 7, and expressly declined to provide E.A. with a “dedicated aide,” Initial IEP at 8.

Thereafter, E.A. was assigned to a general education classroom at a DCPS school. See HOD at 7.

       Dissatisfied with the Initial IEP, Plaintiff hired counsel and on September 12, 2013, filed an

administrative due process complaint against DCPS alleging that the Initial IEP denied E.A. the

“free appropriate public education” (“FAPE”) to which he is entitled under the IDEA. 20 U.S.C.

§ 1400(d)(1)(A); see also Pl.’s Mem. of P. & A. in Supp. of Pl.’s Mot. for Summ. J., ECF No. 9-



                                                  2
4 at 2 [hereinafter Pl’s Mot.]. Specifically, the complaint alleged that the Initial IEP (1) failed to

“offer appropriate related services in the areas of occupational therapy [], speech/language and

behavioral support and a 1-to-1-aide, and fail[ed] to offer appropriate specialized instruction and

individualized classroom support/accommodations”; (2) improperly classified E.A. “as

developmentally delayed instead of autistic”; (3) failed “to offer placement in a full-time program

that provides full-time special education services in a small class setting with specially trained

teachers”; and (4) failed “to take into account the conclusions, recommendations and other

information in [E.A.]’s independent evaluations . . . .” HOD at 1; see also Def.’s Stmt. of

Undisputed Material Facts, ECF No. 11-2 at ¶ 3 [hereinafter Def.’s Stmt. of Facts]; Def.’s Cross-

Mot. for Summ. J. and Opp’n to Pl.’s Mot. for Summ. J., ECF No. 11-1 at 2 [hereinafter Def.’s

Mot.]. Plaintiff requested six remedies that collectively, she alleged, would guarantee E.A. a FAPE.

HOD at 2; see also Def.’s Stmt. of Facts ¶ 4.

         DCPS held E.A.’s due process hearing on November 5-6, 2013, during which Plaintiff and

E.A. were represented by counsel. Def.’s Stmt. of Facts at ¶ 6; see also HOD at 2. The hearing

officer issued her “determination” on November 17, 2013. Def.’s Stmt. of Facts at ¶ 7; see also

generally HOD. In it, the hearing officer framed the issues before her as follows:

         1. Did DCPS develop an inappropriate IEP in May 2013?
         2. Did DCPS deny Student a FAPE by failing to offer placement in a full-time
            program that offers full-time special education services in a small class setting
            with specially trained teachers because the proposed DCPS school is
            inappropriate?
         3. Did DCPS deny Student a FAPE by failing to take into account
            recommendations and other information in Student’s independent evaluation?


HOD at 3.1


1
  Plaintiff “withdrew” what was initially her second claim, see Def.’s Stmt. of Facts ¶ 6—that E.A. was inappropriately
classified “as developmentally delayed instead of autistic”—after the hearing officer advised her that it “should be
merged with [her first claim—the appropriateness of the IEP],” HOD at 1. Defendant argues that, in evaluating

                                                          3
         As to the first issue, the hearing officer determined “that DCPS denied [E.A.] a FAPE by

failing to comply with the procedures set forth in IDEA regarding initial evaluations.” HOD at 8.

These procedural deficiencies, the hearing officer found, prevented her from making a final

judgment about the appropriateness of the Initial IEP. Id. (“[T]he hearing officer cannot confirm

that the IEP is reasonably calculated to provide Student with educational benefits.”). The hearing

officer similarly found that she could not make a final determination about the second issue—the

appropriateness of E.A.’s school placement. Id. at 9 (“As the appropriateness of a student’s

assigned location of services turns on whether the location can implement an appropriate IEP for

a given student, the hearing officer concludes that the existing evidence is insufficient to allow a

determination of the appropriateness of Student’s assigned location of services for SY 2013/14.”).

With the aim of resolving the first two issues, the hearing officer ordered DCPS to administer

additional evaluations to E.A. and to convene a meeting to revise the Initial IEP and alter E.A.’s

school placement as appropriate. Id. at 10. As to the third issue, the hearing officer concluded

that Plaintiff “failed to meet its burden of proof,” id. at 9, and denied and dismissed with prejudice

Plaintiff’s claim that DCPS failed to adequately consider E.A.’s independent evaluations, id. at 10.

         DCPS conducted additional evaluations of E.A., as ordered by the hearing officer. See

Parties’ Joint Resp. to Court’s Order of Feb. 11, 2015, ECF No. 18 at 1-2, 4 [hereinafter Parties’

Joint Resp.]. On January 16, 2014, and February 13, 2014, DCPS convened meetings for the

purpose of revising, as appropriate, the Initial IEP. Id. These meetings produced a revised IEP,

issued on February 16, 2014 (the “Revised IEP”), which differed in several ways from the



Plaintiff’s success in the administrative proceeding, the court should treat Plaintiff as having advanced four claims
instead of the three that the hearing officer identified. See, e.g., Def.’s Mot. at 1 (“Four issues were certified for
hearing.”); id. at 13 (“Plaintiff was successful on only one out of the four issues certified for the hearing[.]”). However,
for purposes of its analysis, the court will focus on the three claims as defined by the hearing officer and will not treat
the fourth “withdrawn” claim as an unsuccessful claim, because it was “merged” with another claim upon suggestion
of the hearing officer.

                                                             4
Initial IEP. See id. at 2-5. E.A.’s “Occupational Therapy” treatment increased from two to

three hours per month; his “Speech-Language Pathology” treatment increased from two to four

hours per month; and his “Behavioral Support Services” increased from zero to two hours per

month. Id. at 2; Revised IEP, ECF No. 19-2 at 11. The Revised IEP did not, however, alter E.A.’s

school placement, which remained “a large general education classroom with approximately 17-

18 students,” Parties’ Joint Resp. at 3; nor did it reclassify E.A. as autistic, id. at 3, 5.

        B. Procedural History

        On May 5, 2015, Plaintiff submitted to DCPS an application requesting payment of

$53,385.52 in attorneys’ fees and costs arising from the representation of E.A. Compl., ECF No.

1 ¶ 5. Plaintiff received no response to her application and, on June 6, 2014, filed a complaint with

this court asking that it award her the full amount requested. Id. ¶ B. On July 30, 2014, Plaintiff

moved for Summary Judgment, and on September 12, 2014, Defendant did the same. See

generally Pl.’s Mot.; Def.’s Mot. Thereafter, at the request of the court, see Order, ECF No. 16,

the parties jointly submitted supplemental information about DCPS’ implementation of the HOD

and the contents of the Revised IEP, see Parties’ Joint Resp. Defendant also submitted redacted

versions of both the Initial and the Revised IEP. See Notice of Filing of Redacted Docs., ECF No.

19.

III.    LEGAL STANDARD

        A. Cross-Motions for Summary Judgment

        A court should grant a motion for summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “[A] material fact is ‘genuine’ . . . if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party” on an element of the claim. Anderson v.



                                                    5
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Where parties file cross-motions for summary

judgment, “neither party waives the right to a full trial on the merits by filing its own motion; each

side concedes that no material facts are at issue only for the purposes of its own motion.”

Sherwood v. Wash. Post, 871 F.2d 1144, 1147 n.4 (D.C. Cir. 1989) (citation omitted) (internal

quotation marks omitted). “[E]ach [party] must carry its own burden under the applicable legal

standard.” Ehrman v. United States, 429 F. Supp. 2d 61, 67 (D.D.C. 2006) (citation omitted). If

a party “has failed to make a sufficient showing on an essential element of its case with respect to

which it has the burden of proof,” the other party is entitled to summary judgment. Celotex Corp.

v. Catrett, 477 U.S. 317, 317-18 (1986).

       B. The IDEA

       The IDEA was enacted “to ensure that all children with disabilities have available to

them a [FAPE] that emphasizes special education and related services designed to meet their

unique needs and prepare them for further education, employment, and independent living.”

20 U.S.C. § 1400(d)(1)(A). A FAPE requires that each child with a disability receive “special

education and related services that” are “provided at public expense” and “in conformity with the

[child’s IEP].” Id. § 1401(9). The IDEA permits an individual to file a due process complaint

and participate in an administrative hearing should she believe that a school district is denying a

student a FAPE. Id. §§ 1415(b)-(c).

       A “court, in its discretion, may award reasonable attorneys’ fees as part of the costs to a

prevailing party [in an administrative proceeding] who is the parent of a child with a disability.”

Id. § 1415(i)(3)(B)(i).   In analyzing a request for attorneys’ fees, a court must determine

(1) “whether a party has prevailed and the extent to which it has prevailed,” and (2) “whether the

attorneys’ fees being sought are reasonable.” A.S. v. District of Columbia, 842 F. Supp. 2d 40, 46



                                                  6
(D.D.C. 2012) (citation omitted); see also Jackson v. District of Columbia, 696 F. Supp. 2d 97,

101 (D.D.C. 2010) (“A court’s determination of the appropriate attorney’s fees, in other words, is

based on a two-step inquiry. First, the court must determine whether the party seeking attorney’s

fees is the prevailing party. . . . Second, the court must determine whether the attorney’s fees

sought are reasonable.”) (citing 20 U.S.C. §1415(i)(3)(B)). Both inquiries—the degree to which

Plaintiff prevailed and the determination of reasonableness—are at issue in this case.

IV.    ANALYSIS

       The court turns first to the parties’ dispute over whether the attorneys’ fees sought should

be reduced based on the extent to which Plaintiff prevailed at the administrative hearing. It then

considers their disagreement over the applicable hourly rate.          Finally, the court addresses

Defendant’s specific objections to certain time entries and claimed costs.

       A. Extent to Which Plaintiff Prevailed

               1. The “prevailing party” threshold

       A plaintiff must be a prevailing party to recover attorneys’ fees under the IDEA. 20 U.S.C.

§ 1415(i)(3)(B). “[P]laintiffs may be considered ‘prevailing parties’ for attorney’s fees purposes

if they succeed on any significant issue in litigation which achieves some of the benefit the parties

sought in bringing suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (quoting Nadeau v.

Helgemoe, 581 F.2d 275, 278-89 (1st Cir. 1978). This “generous” standard does not guarantee a

plaintiff full fees—it “brings the plaintiff only across the statutory threshold.” Id.

       Here, Defendant concedes that Plaintiff surpassed the prevailing party threshold. Def.’s

Mot. at 1. (“Defendant does not dispute that Plaintiff obtained some relief as a result of the

hearing[.]”). Defendant argues, however, that Plaintiff is not entitled to the entirety of the

requested fees because she “was denied the majority of the relief that she sought.” Id. Defendant



                                                  7
contends that Plaintiff prevailed on only one issue—the appropriateness of the IEP—and was

“denied the most significant portions of relief that she requested including immediate funding and

placement for the student at an appropriate program proposed by Parent, with transportation and

all related services, as well as compensatory education consisting of social skills training and

academic tutoring.” Id. at 12. Plaintiff counters that she “was the prevailing party and found to

be entitled to specified special education services that DCPS had failed or refused to provide.”

Pl.’s Mot. 2. Plaintiff further argues that she “was successful on the core issue in the case. Success

was achieved because the additional testing was ordered and a new IEP reflecting this had to be

developed.” Pl’s Reply to Def.’s Opp’n to Pl.’s Mot. for Summ. J. and Opp’n to Def.’s Cross-

Mot. for Summ. J., ECF No. 12 at 5 [hereinafter Pl.’s Reply].

         The court agrees with Defendant that Plaintiff prevailed only in part but finds that

Plaintiff’s success was nonetheless significant. In Hensley v. Eckerhart, the Supreme Court

established a two-step inquiry to determine the attorneys’ fees to be awarded to a partially

successful plaintiff, emphasizing that the district court has substantial discretion in awarding such

fees. Hensley, 461 U.S. at 437 (“We reemphasize that the district court has discretion in

determining the amount of a fee award.”);2 Goos v. Nat’l Ass’n of Realtors, 997 F.2d 1565, 1571

(D.C. Cir. 1993) (“These equitable judgments are left to the discretion of the district court.”) (citing

Hensley, 461 U.S. at 436-37); Nelson v. District of Columbia, 967 F. Supp. 2d 360, 362 (D.D.C.

2013) (stating that “the first Hensley prong opens the door wide for discretion short of abuse”).




2
  Although Hensley involved fee-shifting under 42 U.S.C. § 1988, the Court explicitly noted that the “standards set
forth in [its] opinion are generally applicable in all cases in which Congress has authorized an award of fees to a
‘prevailing party.’” Hensley, 461 U.S. at 433 n.7. Courts in this circuit have consistently applied the two-step Hensley
inquiry in IDEA cases. See, e.g., A.S., 842 F. Supp. 2d at 46-47; B.R. v. District of Columbia, 802 F. Supp. 2d 153,
163-65 (D.D.C. 2011).

                                                           8
               2. First Hensley inquiry

       The first inquiry under Hensley directs courts to consider whether “the plaintiff fail[ed] to

prevail on claims that were unrelated to the claims on which he succeeded.” Hensley, 461 U.S. at

434. If a court determines that an unsuccessful claim is not related to a successful claim, it “must

confine fee awards to work done on the successful claims” by “weeding out work done on

unrelated unsuccessful claims from any award.” George Hyman Const. Co. v. Brooks, 963 F.2d

1532, 1535 (D.C. Cir. 1992). If, however, “the plaintiff’s claims for relief . . . involve a common

core of facts or [are] based on related legal theories” and “[m]uch of counsel’s time [is] devoted

generally to the litigation as a whole, making it difficult to divide the hours expended on a claim-

by-claim basis,” courts should move to the second Hensley inquiry without reducing the fees

sought by a plaintiff. Hensley, 461 U.S. at 435. Claims need not have a “complete factual overlap”

in order to be related. Goos, 997 F.2d at 1570.

       In this case, the three issues addressed by the hearing officer shared a common core of facts

and were premised on similar legal theories—the development and issuance of the Initial IEP and

the inadequacy of the Initial IEP—and were therefore related. The first issue focused on the

substance of the Initial IEP, asking whether it, as a whole, was appropriate. HOD at 8. The second

issue concerned the propriety of E.A.’s school placement, which the hearing officer declared

depended on the appropriateness of the Initial IEP. See id. at 9 (“[T]he appropriateness of a

student’s assigned location of services turns on whether the location can implement an appropriate

IEP for a given student[.]”). And the third issue, which focused on the process of developing the

Initial IEP, i.e., whether DCPS sufficiently considered E.A.’s independent evaluations, also clearly

shared that same common core of facts. It is thus difficult to segregate the hours expended by




                                                  9
Plaintiff’s counsel on the successful claims from the unsuccessful claims. The court will not

reduce the attorney’s fees sought under the first Hensley inquiry.

               3. Second Hensley inquiry

        The second inquiry under Hensley requires a court to analyze the “degree of success

obtained” by a plaintiff. 461 U.S. at 436. “Where a plaintiff has obtained excellent results, his

attorney should recover a full compensatory fee.” Id. at 435. Where “a plaintiff has achieved only

partial or limited success . . . [t]he district court may attempt to identify specific hours that should

be eliminated, or it may simply reduce the award to account for the limited success.” Id. at 436-

37. “There is no precise rule or formula for making these determinations”; rather, the second

inquiry under Hensley is an “equitable judgment” in which a “court necessarily has discretion.”

Id. at 437.

        Here, the court finds that Plaintiff obtained a high degree of success for E.A., though not

the “excellent results” that would warrant the full, undiminished award sought by Plaintiff. The

administrative hearing addressed three related issues. Plaintiff sought a variety of different

remedies. But at bottom, Plaintiff initiated the IDEA administrative hearing contending that DCPS

had denied E.A. a FAPE and seeking to remedy that denial through additional testing and the

revision of his IEP. The hearing officer determined that E.A. was, in fact, denied a FAPE and

ordered DCPS to revise E.A.’s IEP as appropriate. DCPS revised the IEP by, among other

adjustments, increasing the Occupational Therapy, Speech-Language Pathology, and Behavioral

Support Services to be provided to E.A. These revisions demonstrate the inadequacy of the Initial

IEP and Plaintiff’s success as to the core of its litigation effort—improving E.A.’s IEP. Because

Plaintiff achieved important improvements in E.A.’s IEP, the court does not believe it would be

fair to award her 50 percent or less of her counsel’s fees, as Defendant urges.



                                                  10
       But Plaintiff fell short on two important fronts—a specialized school placement for E.A.

and a diagnosis of autism, which presumably would have brought with it additional services. She

also did not prevail on her claim that DCPS inadequately considered E.A.’s independent

evaluations. A reduction of 35 percent, in the court’s view, fairly reflects Plaintiff’s overall success

on E.A.’s behalf while recognizing the aspects of relief on which she did not prevail.

       B. Reasonable Hourly Rate

       The parties dispute the hourly rate on which to base the fee award. Plaintiff bears the

burden of demonstrating the reasonableness of the hourly rate sought. In re North, 59 F.3d 184,

189 (D.C. Cir. 1995). She must support her proposed hourly rate with evidence “that the requested

rates are in line with those prevailing in the community for similar lawyers of reasonably

comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895 n. 11 (1984).

Such an hourly rate “is normally deemed to be reasonable, and is referred to—for convenience—

as the prevailing market rate.” Id.

       Plaintiff argues that the prevailing hourly market rate in IDEA cases is $510 for attorneys

with her counsel’s years of experience and $145 for experienced paralegals. Pl.’s Mot. at 5-6.

Plaintiff derived these rates from the Laffey Matrix. See id. at 6-9; see Laffey Matrix (2003-2014),

ECF No. 9-10. The Laffey Matrix is a fee schedule maintained by the Civil Division of the United

States Attorney’s Office for the District of Columbia, “which sets out compensable billing rates

for attorneys in the District of Columbia and has been adopted by the judges of this District in

many cases.” Bucher v. District of Columbia, 777 F. Supp. 2d 69, 74 (D.D.C. 2011) (citation

omitted). Plaintiff asserts that, because of her counsel’s “extensive legal experience,” which

consists of “over 30 years” of practicing law, Pl.’s Mot. at 7, and the “complex” nature of the

hearing at issue, see id. at 2-5, the full Laffey rates are appropriate. Defendant counters that,



                                                  11
because E.A.’s administrative proceeding “was not novel or complex,” the court should reduce the

Laffey rate by 25 percent. Def.’s Mot. at 11.

       Although some courts in this district have applied a diminished Laffey rate in IDEA cases,

see, e.g., Rooths v. District of Columbia, 802 F. Supp. 2d 56, 63 (D.D.C. 2011); Agapito v. District

of Columbia, 525 F. Supp. 2d 150, 152-55 (D.D.C. 2007), this court sees no reason to do so here.

Plaintiff’s counsel has extensive experience practicing law in the District of Columbia and, in

particular, litigating IDEA cases. See Decl. of Elizabeth T. Jester, Esq., ECF No. 9-2, ¶ 6 (“I have

participated in hundreds of administrative due process hearings pursuant to IDEA and procured

countless settlement agreements in IDEA cases in the District of Columbia.”). Her paralegal has

worked with Plaintiff’s counsel for 19 years. Id. ¶ 14. And this case was not, as the District

contends, uncomplicated. The administrative hearing at issue, which lasted for two days, involved

testimony from nine witnesses—including five experts—and 22 exhibits—including various

evaluations of E.A. Pl.’s Mot. at 3. The administrative hearing was preceded by a “lengthy

prehearing conference.” Id. Additionally, counsel’s preparation for the hearing occurred over five

months, and she expended additional time over three different months to prepare for the post-

hearing IEP meeting. See Invoice, ECF No. 9-6. Courts in this district “ha[ve] rejected the

suggestion that IDEA administrative litigation is categorically less complex than other forms of

litigation” and “reaffirm[ed] that IDEA cases are sufficiently complex to allow application of the

Laffey Matrix.” Irving v. District of Columbia, 815 F. Supp. 2d 119, 129 (D.D.C. 2011); see

also Jackson, 696 F. Supp. 2d at 102 (applying the Laffey Matrix and stating that “numerous judges

in this district have applied Laffey rates in the context of fee awards arising out of IDEA

administrative proceedings”) (citations omitted); Young v. District of Columbia, 893 F. Supp. 2d

125, 130-31 (D.D.C. 2012) (noting that courts in this district have not had “a unified approach to



                                                12
the proper rates for attorneys’ fees in IDEA cases” and “exercis[ing] . . . discretion to apply the

rates that plaintiffs requested, which are equal to the Laffey Matrix rates”). The court applies the

full Laffey rates here.

        C. Reduction of Specific Fees and Costs

        Defendant requests (1) a reduction of fees for specific tasks undertaken by Plaintiff’s

counsel, namely, (a) travel to hearings and meetings in the District of Columbia and (b) drafting

the due process complaint, and (2) a reduction of certain administrative costs. The court finds a

50 percent reduction of fees for travel to be appropriate, but will not reduce the fees incurred for

drafting the IDEA complaint or the administrative costs.

                1. Reduction of Fees

                          a. Travel

        Defendant asserts, and Plaintiff does not contest, that $5,433.46 of the fees and costs sought

are attributable to travel by Plaintiff’s counsel. See Def.’s Mot. at 14; see also Invoice at 6, 8, 9.

“In this circuit, travel time generally is compensated at no more than half the attorney’s appropriate

hourly rate.” Blackman v. District of Columbia, 397 F. Supp. 2d 12, 15 (D.D.C. 2005) (citation

omitted). Plaintiff concedes that a 50 percent rate reduction is proper for travel time. Pl.’s Reply

at 7 (“[U]ndersigned counsel is willing to accept as reasonable in this case Defendant’s proposal

that compensation or travel time be at 50 percent of her hourly rate.”). This court therefore will

reduce the fees Plaintiff seeks for travel by 50 percent after applying the 35 percent reduction,

which is applicable to all fees requested.




                                                 13
                           b. Due process complaint

         Defendant asserts that the 7.4 hours spent by Plaintiff’s counsel to draft and finalize the

“Due Process Complaint Notice” was unreasonable.3 Invoice at 5. Defendant argues that “[t]he

amount billed to draft this Complaint was excessive and should be reduced accordingly; it is highly

unlikely that it took nearly almost an entire business day to draft what is mostly a form complaint,

and in any event, is only three pages in length.” Def.’s Mot. at 15. In support of its assertion,

Defendant cites a single case in which a court reduced by 50 percent the fees requested for 10.5

hours “to review both parties’ disclosures and prepare for the due process hearing.” Id. The court

finds it reasonable that counsel would have spent a business day drafting and refining what would

serve as the framework pleading for the administrative hearing. The court therefore declines to

reduce the attorneys’ fees sought for drafting the complaint.

                  2. Reduction of administrative costs

         Defendant asserts that Plaintiff’s counsel “billed an excessive amount for faxing and

photocopying costs” and asks the court to limit reimbursement for such costs to $113.10. Id. The

court finds that these costs, which Plaintiff’s counsel has repeatedly “averred . . . are accurate,”

Pl.’s Reply at 11, are reasonable. The court will not further reduce Plaintiff’s reimbursement for

such costs; it will, however, reduce such costs by 35 percent, in line with the reduction made to

the award of attorneys’ fees.




3
  In its Reply brief, Defendant argues that Plaintiff’s time entries of “2.7 hours reviewing records, 2 hours in ‘phone
consults’ and 2.4 hours of ‘correspondence,’” are also attributable to Plaintiff’s drafting of the due process complaint.
Def.’s Reply to Pl.’s Opp’n to Def.’s Cross-Mot. for Summ. J., ECF No. 14 at 5. “Taken together, that is 14.5 hours
toward writing, again, what amounts to a three-page due process complaint. Accordingly, the entire 14.5 hours should
be reduced by 50% because the number of hours billed are excessive and unreasonable.” Id. The court’s unchanged
by Defendant’s amended argument.


                                                          14
 V.    CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part Plaintiff’s and

Defendant’s respective Cross-Motions for Summary Judgment. Plaintiff is awarded $32,934.71

in attorneys’ fees and costs under the IDEA. A separate Order accompanies this memorandum

opinion.




                                             15